DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 26, 29-32, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0233073 to Bornemann in view of US Pub. No. 2008/0182940 to Dharmarajan and USPN 5,629,080 to Gupta.
Regarding claims 1-3, 5-7, 9-12, 26, 29-32, and 36-38, Bornemann teaches a lightweight spun-bonded non-woven made of polyolefin filaments having a titer < 1/6 dtex, preferably 1 to 1.3 dtex, the spunbonded non-woven having a surface weight ≤ 20 g/m2 (Bornemann, Abstract, paragraph 0035).  Bornemann teaches that polypropylene including mixtures of different polypropylenes, are suitable for production of the non-woven (Id., paragraph 0039).  Bornemann teaches that the mechanical properties of a non-woven depend mostly on filament titer, as a large number of intersection points are formed between filaments with greater fineness (Id., paragraph 0026).  Bornemann teaches that the lower limit for air permeability lies at 3,100 L/(m2 ∙ s) (Id., paragraph 0030), wherein density and air permeability are inversely proportional to each other (Id., paragraph 0031).  Bornemann teaches that the maximum tensile elongation of a spun-bonded nonwoven is up to 75% in the machine direction (Id., paragraph 0033). Bornemann teaches that the non-woven may be compacted by thermal methods (Id., paragraph 0043).  Bornemann teaches that the non-woven may be used in hygiene articles, filters and bandages (Id., paragraph 0046).  Bornemann teaches that the non-wovens combine improved mechanical and barrier properties with low basis weight (Id., paragraphs 0028, 0076).
Bornemann does not appear to teach the claimed combination of polypropylene A and B in the polymeric mixture, and the claimed welding rate.
Regarding the claimed polymeric mixture, Bornemann teaches that the polypropylene can be produced by metallocene catalysis or Ziegler-Natta catalysis (Bornemann, Examples 1-3), wherein the melt flow index of the Zielger-Natta polypropylene is 25 dg/min and the metallocene polypropylene is 30 dg/min (Id., paragraph 0069).  Bornemann teaches that the polypropylene includes mixtures of different polypropylenes, and that melt additives may be included (Id., paragraphs 0039, 0062).  
Dharmarajan teaches a nonwoven fabric made from a composition comprising a first propylene and a feel modifier which may be a high-MFR thermoplastic resin having an MFR in excess of 400 dg/min (Dharmarajan, Abstract).  Dharmarajan teaches that the first propylene has a melt flow rate of at least 1.0 dg/min, and in other embodiments 10 dg/min to about 25 dg/min (Id., paragraph 0020).  Dharmarajan teaches that the high-MFR thermoplastic resin has a MFR of from 400 to 1,800 dg/min, and in other embodiments, greater than 1,000 dg/min or greater than 1,200 dg/min (Id., paragraph 0045), wherein the high-MFR thermoplastic resin is a homopolymer of propylene (Id., paragraph 0047) synthesized by using a conventional Ziegler-Natta type polymerization (Id., paragraph 0050).  Dharmarajan teaches that the first propylene can be present from about 10% to about 95% by weight, and that the feel modifier can be present from about 0.5% to about 40% by weight, based on the total weight of the composition (Id., paragraphs 0069-0074).  Dharmarajan teaches that the inclusion of the feel modifier enables the fabric to feel more cloth-like, such that the fabric is suitable for use in spunbonded fabrics and hygiene articles (Id., paragraphs 0087, 0091, 0106, Example 1, Table I).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the nonwoven fabric of Bornemann, wherein the mixture of polypropylenes include a polypropylene homopolymer produced by metallocene catalysis and a high-MFR polypropylene feel modifier produced by a Ziegler-Natta type polymerization, each polypropylene having melt flow rates within the claimed first and second melt flow rate ranges respectively and within the claimed weight percentages, as taught by Bornemann and Dharmarajan, motivated by the desire of forming a conventional polypropylene fabric comprising a composition known in the art as being predictably suitable for hygiene applications, where improved characteristics such as feel are desired.  Note that the mixture does not appear to require or comprise any additional components.
Regarding the claimed welding rate, Bornemann teaches forming a layer in a laminate composed of at least two spun-bonded nonwoven fabric layers (Bornemann, paragraph 0045).  Bornemann teaches that it was known in the art to provide several identical overlapping spun-bonded nonwoven fabric layers compacted thermally, for example by calendaring, into a composite material (laminate) (Id., paragraphs 0005, 0043, 0045).  
Gupta teaches a thermally bondable fiber of at least one first component of polypropylene having a melt flow rate of 0.5-30, and at least one second component of polypropylene having a higher melt flow rate (Gupta, Abstract).  Gupta teaches that the polypropylene includes homopolymers (Id., column 6 lines 41-65, Example 1, Table 1).  Gupta teaches that the fiber comprises at least about 3.0% by weight of the first component, such as 5-95%, preferably having a melt flow rate of about 1-25, and that the fiber comprises at least about 3.0% by weight of the second component, such as 5-95% (Id., column 2 lines 12-43).  Gupta teaches that the fiber has a preferable denier per filament of not greater than about 5.0, preferably between about 0.5 and 3.0 (Id., column 8 lines 34-36).  Gupta teaches that the fibers are melt spun to provide continuous filaments-based non-woven fabrics, such as by spun bond processes (Id., column 8 lines 25-33).  Gupta teaches that the composition is spun to form fibers useful in products such as hygienic products comprising at least one absorbent layer and at least one nonwoven fabric of the fibers of the invention of Gupta (Id., column 5 line 61 to column 6 line 8).  Gupta teaches an example wherein fibers are formed into a non-woven material having an average weight of 23.8 g/m2, by thermally bonding a web of the fibers using a calendar roll having diamond bond points with a total bond area of about 20% (Id., Example 1).  Note that the total bond area disclosed by Gupta appears to be within the scope of the claimed welding rate.  Gupta teaches that the nonwoven material exhibits superior cross-directional tensile properties, superior elongation, uniformity, loftiness, while coloration and softness, while exhibiting superior mechanical properties (Id., column 6 lines 30-37).  
It would have been obvious to one of ordinary skill in the spunbonded fabric art at the time the invention was made to form the spunbonded fabric of the prior art combination, wherein the fibers comprise a titer and the fabric comprises a basis weight, such as within the claimed ranges, which is thermally bonded with a bond area, such as within the claimed range, as taught by Gupta, motivated by the desire of forming a conventional spunbonded nonwoven having the desired characteristics, such as superior cross-directional tensile properties and mechanical properties, suitable for the intended application, such as for hygienic products.
Regarding the nonwoven being thermally bondable at the claimed temperature, the prior art combination teaches calendaring at a temperature of 150°C (Bornemann, Table 1) or thermal annealing the fibers at temperatures between room temperature up to 160°C (Dharmarajan, paragraph 0089).  Note that the recitation of “thermally bondable” is not the melting temperature, but the capability of being bonding at the temperature claimed.
Alternatively, since the prior art combination teaches a substantially similar structure and composition as claimed, it is reasonable for one of ordinary skill to expect that the claimed property naturally flows from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicant to prove otherwise.
	Regarding the claimed machine direction elongation and perviousness, 
Bornemann teaches that the lower limit for air permeability lies at 3,100 L/(m2 ∙ s) (Bornemann, paragraph 0030), wherein density and air permeability are inversely proportional to each other (Id., paragraph 0031).  Bornemann teaches that the maximum tensile elongation of a spun-bonded nonwoven is up to 75% in the machine direction (Id., paragraph 0033). 
It would have been obvious to one of ordinary skill in the spunbonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, wherein the nonwoven comprises a machine direction elongation and air permeability, such as within the claimed ranges, as taught by Bornemann, motivated by the desire of forming conventional spunbonded polypropylene nonwoven comprising properties known in the art as being predictably suitable for nonwovens used in hygiene article applications.
Regarding the claimed km of filaments per m2, the prior art combination teaches a substantially similar spun-bonded nonwoven, comprising a substantially similar and overlapping basis weight, welding rate, and perviousness as the claimed invention.  Therefore, although the prior art combination does not appear to specifically teach the claimed property, the claimed property appears to naturally flow from the invention of the prior art combination, as the prior art combination teaches a substantially similar structure and composition as claimed.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicant to prove otherwise.  
Alternatively, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, and adjusting and varying the amount of filaments per unit area, such as within the claimed range, in order to arrive at the claimed air permeability, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven having barrier properties known in the art as being predictably suitable for similar spun-bonded nonwovens for use in hygiene articles.
Regarding claims 10-12, the prior art combination teaches forming a layer in a laminate composed of at least two spun-bonded nonwoven fabric layers (Bornemann, paragraph 0045).  Bornemann teaches that it was known in the art to provide several identical overlapping spun-bonded nonwoven fabric layers compacted thermally, for example by calendaring, into a composite material (laminate) (Id., paragraphs 0005, 0043, 0045).  
It is reasonable for one of ordinary skill in the art to expect that a plurality of nonwoven layers for a multiplied effect, would predictably increase the thickness or weight of the material as desired.  Therefore, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spunbonded polypropylene nonwoven of the prior art combination, wherein the fabric is used in an article comprising a plurality of thermally bonded layers, such as at least five non-wovens, as suggested by Bornemann, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven laminate having the desired strength, weight and thickness suitable for the intended application.  Note that based on a five-layer laminate, four of the layers are within the scope of the first non-woven and the one remaining layer is within the scope of the claimed second non-woven.  Additionally, the thermally bonded region is within the scope of the claimed fastening area.
Regarding claims 29-32, Bornemann appears to teach at Tables 1 and 2 various machine direction elongation and cross direction breakage forces and elongation percentages and corresponding ratios which are within the claimed ranges or comprise approximate values as claimed.  Therefore, it would have been obvious to one of ordinary skill in the spunbonded fabric art at the time the invention was made to form the spunbonded fabric of the prior art combination, and adjusting and varying the properties of the non-woven, such as the force to elongation ratio and elongation ratio within the claimed ranges, motivated by the desire of forming a conventional spunbonded fabric based on the totality of the teachings of Bornemann.
Alternatively, as set forth above, the prior art combination renders obvious the claimed structure and composition, including the claimed fibers, welding rate, surface mass, machine-direction elongation and perviousness.  Therefore, since the prior art combination teaches a substantially similar non-woven having substantially similar properties as claimed, it is reasonable for one of ordinary skill to expect that the claimed properties naturally flow from the invention of the prior art combination.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicant to prove otherwise.  
Regarding claims 36-38, the prior art combination teaches first and second melt flow indexes within the claimed ranges. Therefore, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spunbonded polypropylene nonwoven of the prior art combination, and adjusting and varying the melt flow rates of each of the components, thereby resulting in the claimed ratio, as suggested by Bornemann and Dharmarajan, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven comprising components having properties based on the totality of the teachings of the prior art combination.



Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786